Confession of Error

PER CURIAM.
Vladimir Mir appeals an order denying his motion for postconviction relief. The State concedes that defendant-appellant Mir is within the window period for Heggs v. State, 759 So.2d 620 (Fla.2000), and is entitled to be resentenced. Accordingly we reverse the order now under review and remand for resentencing.
We conclude that defendant’s claims of ineffective assistance of trial counsel are time-barred. We affirm the trial court’s order insofar as it denied relief on the claim of ineffective assistance.
Affirmed in part, reversed in part, and remanded for resentencing.